DETAILED ACTION
This action is in response to the amendment filed on February 22, 2022.  Claims 11 and 13 have been amended and claim 14 has been cancelled.  Claims 11-13 and 15-26 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed February 17, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, a copy of MX 149094 A was not submitted. All that was received is a copy the previously cited equivalent patent family member US 4,181,210 A and copies of what appear to be Gazette entries of MX 149094 and MX 149095 with bibliographic information, abstract and representative figure(s).  Accordingly, the listing of MX 149094 has been lined through on the form PTO/SB/08. 

Allowable Subject Matter
Claims 11-13 and 15-26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been overcome by Applicant’s amendment of claim 11 to include the limitations of claim 14.
The prior art does not disclose or render obvious a jaw-type gearshift comprising a gear shaft, sliding sleeve and ring-shaped shifting gate arranged together with the remainder of the recited structure in the manner set forth in independent claim 11, in particular “a sliding sleeve arranged axially displaceable relative to the gear shaft; and a ring-shaped shifting gate arranged between the gear shaft and the sliding sleeve, the ring-shaped shifting gate comprising axially protruding shifting jaws.”
The prior art does not disclose or render obvious a method for shifting a jaw-type gearshift comprising the steps of “pivoting the shifting gate about an angle relative to the sliding sleeve; and axially moving the shifting gate by a slope of the sliding block guide in the direction of the gear wheel until the shifting jaw engages in the second receptacle” in combination with the remainder of the steps recited in independent claim 20. 
The prior art does not disclose or render obvious a jaw-type gearshift comprising a gear shaft, sliding sleeve and ring-shaped shifting gate as specified in independent claim 22 in combination with the remainder of the recited structure, in particular “a first selection jaw protruding from a first axial side of the sliding sleeve” and “a first shifting jaw protruding from a first axial side of the ring-shaped shifting gate” wherein “the sliding sleeve is axially displaceable relative to the gear shaft; the ring-shaped shifting gate is 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656